Citation Nr: 0605721
Decision Date: 12/22/05	Archive Date: 03/02/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-20 253A	)	DATE DEC 22 2005
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the veterans death.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1964 to October 1969.  The veteran died in December 1988.  The appellant seeks benefits as his daughter.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2000 RO rating decision.  In October 2004, the Board remanded the appeal for further development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the claim has been developed and the appellant has received the required notice.  

2.  The veteran died in December 1988.  The death certificate lists the immediate cause of death as cardio-respiratory arrest, the antecedent cause of death as pleural effusion, the underlying cause of death as cirrhosis of the liver, and alcohol abuse as a significant condition contributing to death.  These conditions began many years after service and were not caused by any incident of service, including Agent Orange exposure in Vietnam.  The veterans pneumonia during service was acute and transitory and resolved without residual disability.  

3.  During his lifetime, service connection was established for schizophrenic reaction (rated 50 percent).  The established service-connected disorder did not play a role in his death.  

 
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the veterans death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service, in the line of duty, but no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be presumed for certain chronic diseases, including cirrhosis of the liver, psychoses, organic heart disease, and arteriosclerosis, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  

Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310(a).

Although the law prohibits compensation for primary alcohol abuse which begins in service, and also prohibits compensation for conditions which are secondary to such primary alcohol abuse, the law does not prohibit compensation for an alcohol abuse disorder which is secondary to an established service-connected condition (such as when secondary to a service-connected psychiatric disorder).  Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001).  

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service- connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).  In addition, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the veteran in this case is not to be afforded such a presumption, as his available service records do not show that he was in Vietnam during this period.  

The veteran served on active duty from September 1964 to October 1969.  His service medical records show no complaints of or treatment for cardiovascular problems, pleural effusion, or liver problems.  Such records do indicate that he was treated for schizophrenia.  A September 1968 treatment entry noted that the veteran was seen for possible pneumonia.  There is also a reference to him being under treatment for pneumonia.  The later service medical records do not refer to residuals of pneumonia or to any lung problems.  An actual chronic lung problem was not diagnosed during the veterans period of service.  

Post-service private and VA treatment records show treatment for disorders including schizophrenia and infectious hepatitis.  

A February 1971 VA psychiatric examination report related an impression that included schizophrenic reaction, chronic, undifferentiated type.  A February 1972 VA psychiatric examination report indicated a diagnosis of schizophrenia, undifferentiated.  

A December 1973 VA hospital summary related a diagnosis of infectious hepatitis.  A February 1974 VA psychiatric examination report noted that the veteran was treated for infectious hepatitis in December 1973.  It was also reported that the veteran stated that he would drink a couple six packs of beer a week, that he occasionally became inebriated, and that he had been arrested in December 1972 for driving recklessly under the influence of alcohol.  The diagnosis was schizophrenic reaction, chronic, undifferentiated type, partial remission.  

The veteran died in December 1988.  The certificate of death lists the immediate cause of death as cardio-respiratory arrest, the antecedent cause of death as pleural effusion, the underlying cause of death as cirrhosis of the liver, and alcohol abuse as a significant condition contributing to death.  

At the time of his death, the veteran was service-connected for schizophrenic reaction (rated 50 percent).  

There is no medical evidence of any cardiovascular problems, pleural effusion, or cirrhosis of the liver during the veterans period of service or for years after service.  As noted above, the veteran was treated for pneumonia during service.  However, there is no evidence of any subsequent treatment for any lung problems, including pleural effusion, for years after service.  

The appellant essentially contends that the veterans service-connected psychiatric disorder caused him to drink alcohol and that such caused his death.  The appellant has also alleged that the veteran was exposed to Agent Orange during service and that such caused cirrhosis of the liver that caused his death.  She has further stated that the veteran suffered a gunshot wound in service that played a part in his death.  

However, as noted above, the available service records do not indicate that the veteran served in Vietnam.  Therefore, the presumption for exposure to Agent Orange is not applicable.  Additionally, the Board notes that cirrhosis of the liver is not one of the diseases shown to have a positive association with exposure to certain herbicide agents (e.g. Agent Orange) and thus entitled to presumptive service connection.  There is also no competent evidence of record that the veteran suffered a gunshot wound during service or that he had any residuals of a gunshot wound.  

Additionally, service connection for alcohol abuse, as a primary disability, is prohibited, even if of service onset.  Likewise, service connection for disabilities due to alcohol abuse, such as the cirrhosis of the liver in this case, is precluded.  Nevertheless, service connection may be granted for alcohol abuse, and disabilities resulting therefrom, if the alcohol abuse is secondary to a service-connected psychiatric disorder, and not the result of willful misconduct.  See Allen, supra.  However, there is no medical evidence of record in this case attributing the veterans alcohol abuse to his service-connected schizophrenic reaction.  The medical evidence fails to indicate that that alcohol abuse and any associated cirrhosis of the liver were caused by the veterans service-connected schizophrenic reaction.  

There is no competent evidence of record showing that the disorders that resulted in the veterans death, cardio-respiratory arrest, pleural effusion, cirrhosis of the liver, and alcohol abuse, were incurred in or aggravated by service or were approximately due to or the result of any disease or injury incurred in or aggravated by service.  There is also no competent evidence that the service-connected schizophrenic reaction played any role in his death.  

The Board has considered the appellants contentions.  However, the appellant as a layman, is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  

The weight of the credible evidence demonstrates that conditions involved in the veterans death occurred many years after service and were not caused by any incident of service, including Agent Orange exposure.  The fatal conditions were not incurred in or aggravated by service, and they were not service-connected.  The service-connected schizophrenic reaction played no role in the veterans death.  A disability incurred in or aggravated by service did not cause or contribute to the veterans death, and thus there is no basis for service connection for the cause of the veterans death.  The preponderance of the evidence is against the claim for service connection for the cause of the veterans death.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimants behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give us everything youve got pertaining to your claim(s).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in April 2000, correspondence in December 2000, correspondence in May 2002, a statement of the case in August 2002, correspondence in November 2004, and a supplemental statement of the case in July 2005.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellants possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  


ORDER

Service connection for the cause of the veterans death is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

